UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 REYNALDO ROSADO,
                               Plaintiff,
                                                                  18-CV-1190 (JPO)
                     -v-
                                                               OPINION AND ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Pursuant to 42 U.S.C. § 405(g), Plaintiff Reynaldo Rosado, proceeding pro se, challenges

the final decision of the Commissioner of Social Security denying his application for disability

insurance benefits. (Dkt. No. 2.) The Commissioner has filed a motion for judgment on the

pleadings (Dkt. Nos. 11–12), and Rosado has not opposed that motion. For the reasons that

follow, the Commissioner’s motion for judgment on the pleadings is granted.

I.     Background

       Plaintiff Reynaldo Rosado is 67 years old. (Admin. Transcript 1 (“Tr.”) at 251.) He

completed school through the ninth grade. (Tr. at 256.) He most recently worked from 2003 to

August 2011 as a union organizer for retail and department store workers. (Id.; Tr. at 133.)

After he stopped working, Rosado applied for disability insurance benefits due to symptoms

stemming from his diabetes, a heart condition, high blood pressure, high cholesterol, and bone

spurs in both of his feet. (Tr. at 255.) In connection with this application, Rosado submitted a

“Function Report” (Tr. at 268–78) in which he described his regular activities as including

attending church biweekly (Tr. at 273), attending social gatherings bimonthly (id.), driving or


       1
        Citations to the Administrative Transcript refer to the consecutively paginated Certified
Administrative Record filed under seal at Docket Numbers 9 through 9-3.


                                                1
walking his dog daily (Tr. at 271), preparing his breakfast and lunch daily (Tr. at 270), and

shopping weekly (Tr. at 272).

       On October 22, 2013, Rosado’s social security benefits application was initially denied.

(Tr. at 167–72.) Rosado then requested a hearing before an Administrative Law Judge (“ALJ”)

to contest that denial (Tr. at 173–74), and an ALJ hearing was held on February 24, 2016 (see

generally Tr. at 114–44). Rosado was represented by counsel at the hearing. (Tr. at 114, 116.)

At the hearing, Rosado explained that he experienced shortness of breath when walking up stairs

and would grow tired if he did “a lot of walking.” (Tr. at 122.) Rosado attributed the

termination of his employment as a union organizer to these and other symptoms caused by his

deteriorating health. (Tr. at 118–19.) A vocational expert (“VE”) also testified at Rosado’s ALJ

hearing. (See, e.g., Tr. at 131–32; see also Tr. at 324 (VE’s resume).) The VE explained that

Rosado’s past work as a union organizer could fairly be classified as a “membership solicitor”

job as defined in the U.S. Department of Labor’s Dictionary of Occupational Titles, and that this

work entailed a “light” level of exertion 2 that could require lifting up to ten pounds and walking

and/or standing approximately four hours. 3 (Tr. at 134–36.)

       On August 10, 2016, the ALJ denied Rosado’s application for disability insurance

benefits. (Tr. at 7–17.) The ALJ found that Rosado had severe impairments in the form of

“diabetes mellitus, history of coronary artery disease, heel spur syndrome[,] and plantar



       2
         Social Security Administration regulations define “[l]ight work [as] involv[ing] lifting
no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10
pounds. Even though the weight lifted may be very little, a job is in this category when it
requires a good deal of walking or standing.” 20 C.F.R. § 404.1567(b).
       3
        To the extent these particular walking and standing requirements deviated from the
Dictionary of Occupational Titles’s description of “membership solicitor” work, the VE
explained that those departures were “based upon [the VE’s] knowledge of the job.” (Tr. at
136.)


                                                 2
fasciitis,” but that Rosado had no “impairment or combination of impairments that meets or

medically equals the severity” necessary to render him per se disabled without further analysis

pursuant to 20 C.F.R. § 404.1520(a)(4)(iii). (Tr. at 12.) The ALJ then concluded “[a]fter careful

consideration of the entire record . . . that [Rosado] ha[d] the residual functional capacity to

perform the full range of light work as defined in 20 CFR 404.1567(b).” (Tr. at 13.)

Accordingly, the ALJ determined that Rosado maintained the capacity to perform his past work

as a union organizer. (Tr. at 16–17.) On the basis of this finding, the ALJ concluded that

Rosado had not been under a disability from the time he stopped working through the time of the

ALJ’s decision. (Tr. at 17.)

       After the Social Security Administration’s Appeals Council denied Rosado’s request for

review of the ALJ’s decision (Tr. at 1), Rosado filed this suit on February 9, 2018 (Dkt. No. 2).

On July 12, 2018, the Commissioner moved for judgment on the pleadings. (Dkt. No. 11.)

Rosado’s time in which to oppose the Commissioner’s motion or to cross-move for judgment on

the pleadings has lapsed. (See Dkt. Nos. 13–17.) The Court is now prepared to rule on the

Commissioner’s motion.

II.    Legal Standards

       A.      Standard of Review

       “A district court may set aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by ‘substantial evidence’ or if the decision

is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42 U.S.C.

§ 405(g)). “Substantial evidence is ‘more than a mere scintilla. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Schaal v. Apfel, 134

F.3d 496, 501 (2d Cir. 1998) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). A

court may not substitute its judgment for the Commissioner’s “even if it might justifiably have


                                                  3
reached a different result upon a de novo review.” DeJesus v. Astrue, 762 F. Supp. 2d 673, 683

(S.D.N.Y. 2011) (quoting Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991)). This is because

“substantial evidence” is “a very deferential standard of review—even more so than the ‘clearly

erroneous’ standard.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per

curiam). Under this “very deferential” substantial-evidence standard, this Court may reject the

ALJ’s view of the facts “only if a reasonable factfinder would have to conclude otherwise.” Id.

(emphasis omitted) (second quoting Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)).

       Because Rosado is proceeding pro se, the Court will “read his supporting papers

liberally, and will interpret them to raise the strongest arguments that they suggest.” Burgos v.

Hopkins, 14 F.3d 787, 790 (2d Cir. 1994).

       B.      Framework for Disability Claims

       To establish a disability under the Social Security Act, a claimant must demonstrate, as

relevant here, an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). The disability at issue must be “of such severity that [the

claimant] is not only unable to do his previous work but cannot, considering his age, education,

and work experience, engage in any other kind of substantial gainful work which exists in the

national economy.” Id. § 423(d)(2)(A).

       The Social Security Administration employs a five-step procedure to analyze disability

determinations. The Commissioner considers whether: (1) the claimant is currently engaged in

substantial gainful activity; (2) the claimant has a “severe” impairment as defined in the Social

Security Administration’s regulations; (3) the claimant has an impairment that is per se disabling

under the regulations; (4) the claimant has the residual functional capacity (“RFC”) to perform


                                                 4
her past work; and (5) there is other work the claimant could perform. Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999); see also 20 C.F.R. § 404.1520(a)(4). The claimant bears the burden

of proof at the first four steps; the Commissioner bears the burden at the final step. Rosa, 168

F.3d at 77. In conducting a disability analysis, the ALJ has an affirmative duty to “develop the

record.” Swiantek v. Comm’r of Soc. Sec., 588 F. App’x 82, 84 (2d Cir. 2015) (citing Pratts v.

Chater, 94 F.3d 34, 37 (2d Cir. 1996)).

III.   Discussion

       In briefing the instant motion, the Commissioner has thoroughly explicated the medical

record on which the ALJ based his findings regarding Rosado’s impairments and RFC. (Dkt.

No. 12 at 3–13.) The Commissioner contends that this record demonstrates that the ALJ’s

findings are supported by substantial evidence. (Dkt. No. 12 at 15–25.) Having conducted an

independent review of all of this evidence, the Court agrees.

       To begin with, the Court concludes that the ALJ’s finding that Rosado had an RFC that

would permit him to engage in light work was supported by substantial evidence. For one thing,

the record’s clinical and diagnostic evidence supports the ALJ’s assessment of Rosado’s

conditions and symptoms as insufficiently severe to render him incapable of performing light

work. (See Tr. at 13–14.) Indeed, extensive objective testing of Rosado’s conditions and

symptoms consistently produced normal results. (See, e.g., Tr. at 431 (June 2010

echocardiogram revealing “normal” results); 592 (October 2011 report describing Rosado’s

regular physical activity and lack of symptoms); 595 (October 2011 negative stress test); 596

(January 2013 echocardiogram revealing “normal” results); 461 (September 2013 medical report

describing Rosado’s normal gait, ability to squat, and “regular” heart rhythm); 551 (June 2014

echocardiogram revealing “normal” results); 536–38 (April 2015 report indicating some

narrowing of the valves in Rosado’s heart but being unable to “definitely determine[]” the cause


                                                 5
of Rosado’s symptoms); 621 (March 2016 echocardiogram finding normal ventricular

functioning and no significant valvular abnormalities); 622–23 (March 2016 negative stress

test).) Given all of this evidence, the Court cannot say that the ALJ lacked a basis for finding

that Rosado’s “statements concerning the intensity, persistence and limiting effects of [his]

symptoms” were “not entirely consistent with the medical evidence . . . in the record.” (Tr. at

13.)

       For another thing, as persuasively explained by the Commissioner in briefing the instant

motion, the medical opinion evidence in the record supports the ALJ’s finding as to Rosado’s

RFC. (See Dkt. No. 12 at 17–24.) The ALJ afforded “significant weight” to the opinions of two

medical experts who concluded that Rosado remained capable of light work. (Tr. at 15–16.)

And perhaps more importantly for purposes of this appeal, the Court agrees with the

Commissioner that the ALJ did not err in affording minimal or no weight to a number of

opinions from Rosado’s treating physicians. (See Dkt. No. 12 at 20–24.)

       To be assigned significant weight, a medical opinion from a treating source must be

“well-supported by medically acceptable clinical and laboratory diagnostic techniques and

[cannot be] inconsistent with the other substantial evidence in [the] case record.” Poupore v.

Astrue, 566 F.3d 303, 307 (2d Cir. 2009) (per curiam) (second alteration in original) (quoting 20

C.F.R. § 404.1527(c)(2)). None of the opinions assigned minimal or no weight by the ALJ

satisfied this standard. For example, Dr. David Blum, who opined that Rosado became fatigued

after walking just one flight of stairs or five blocks (Tr. at 458), offered no clinical or diagnostic

basis for that conclusion, and his conclusion was contradicted by his own finding of “no

abnormalities on [Rosado’s] exam” (id.), as well by other objective medical evidence in the

record (see, e.g., Tr. at 504, 595, (negative stress tests)). Similarly, the ALJ assigned little




                                                   6
weight to some opinions of Dr. Rajeev Sindhwani (Tr. at 15), who opined that that Rosado could

“never” balance himself or climb stairs or ramps (Tr. at 531). The ALJ properly did so. These

opinions were contradicted by Plaintiff’s own testimony regarding his ability to climb stairs,

albeit with shortness of breath. (Tr. at 122.) Moreover, Dr. Sindhwani’s opinions were also

contradicted by Dr. Sindhwani’s own treatment notes and some of his other opinions. (Tr. at 504

(indicating that Rosado could walk on treadmill for six minutes without issue); 533 (opining that

Rosado was capable of completing daily activities such as travel and climbing “a few steps at a

reasonable pace with the use of a single hand rail”).) Finally, the ALJ had an adequate basis for

discounting the opinions of Rosado’s treating podiatrist Dr. Robert Snyder, who, without stating

the basis for his view, opined that Rosado was entirely incapable of continuously standing or

using both feet more than occasionally (see Tr. at 604–610), and Rosado’s treating cardiologist

Dr. Keller, who opined that Rosado could “never” climb or squat (Tr. at 618). Again, both of

these opinions are contradicted by, among other things, Rosado’s own testimony describing his

ability to walk his dog and climb stairs and medical records describing Rosado’s ability to squat.

(See, e.g., Tr. at 122, 271, 461.)

        “[T]he opinion of the treating physician is not [to be] afforded controlling weight where

. . . the treating physician issued opinions that are not consistent with other substantial evidence

in the record.” Domm v. Colvin, 579 F. App’x 27, 28 (2d Cir. 2014) (omission in original)

(quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (per curiam)); see also Carvey v.

Astrue, 380 F. App’x 50, 52 (2d Cir. 2010) (affirming rejection of treating physician’s opinion

regarding claimant’s total inability to lift where physician’s “own statements d[id] not

consistently conclude that [claimant] [could not] engage in any lifting at all” and the record

disclosed “other medical opinions also at odds with a conclusion that [claimant] was precluded




                                                  7
from any lifting”). Here, the ALJ permissibly discounted medical opinion evidence from

Rosado’s treating physicians on the grounds that those opinions lacked any clear clinical and

diagnostic evidentiary basis and were contradicted by other opinions in the record and by

Rosado’s own testimony. (Tr. at 14–16.) Having permissibly assigned minimal weight to these

opinions, the remaining evidence in the record provided substantial evidence to support the

ALJ’s assessment of Rosado’s RFC as including the ability “to perform the full range of light

work as defined in 20 CFR 404.1567(b).” (Tr. at 13.)

       Given that the ALJ did not err in concluding that Rosado’s RFC allowed him to perform

light work, the ALJ also did not err in concluding that Rosado remained capable of performing

his most recent work of union organizer. The ALJ determined that Rosado’s past work as a

union organizer was fairly classified as “membership solicitor” within the meaning of the

Department of Labor’s Dictionary of Occupational Titles, and that this position could be

performed by someone with an RFC of light work. (Tr. at 16–17.) The ALJ based this

conclusion on the qualified and unobjected-to testimony of a VE who described the nature and

physical and mental requirements of “membership solicitor” work. (Tr. at 17; see also Tr. at

134–36 (VE testifying that someone capable of performing light work would be capable of

performing membership solicitor work).) The VE’s testimony was consistent with the

Department of Labor’s Dictionary of Occupational Titles’s definition and description of

membership solicitor, a definition that confirms that the job requires only “light work.” See

Dictionary of Occupational Titles 293.357-022, 1991 WL 672580. 4 And the Second Circuit has



       4
         To the extent the VE’s testimony conflicted with the Dictionary of Occupational Titles
because the VE testified that Rosado’s past work would have required only four hours of
standing or walking per day, the VE explained—at the ALJ’s prompting—that this deviation was
based on the VE’s “knowledge of the job.” (Tr. at 135–36.) By obtaining that explanation, the
ALJ satisfied the Commissioner’s obligation to “‘obtain a reasonable explanation’ for any . . .


                                                8
permitted ALJs to rely on VE answers to hypothetical questions based on a claimant’s properly

assessed RFC. See, e.g., Salimini v. Comm’r of Soc. Sec., 371 F. App’x 109, 114 (2d Cir. 2010)

(“Because we find no error in the ALJ’s RFC assessment, we likewise conclude that the ALJ did

not err in posing a hypothetical question to the vocational expert that was based on that

assessment.”). The VE’s testimony thus provided substantial evidence sufficient to support the

ALJ’s conclusion that “comparing [Rosado’s RFC] with the physical and mental demands of [his

past] work” demonstrated that Rosado remained “able to perform [that work] as actually and

generally performed.” (Tr. at 17.) This conclusion provided a valid legal basis for denying

Rosado’s application for social security benefits. See 20 C.F.R. § 404.1520(a)(4)(iv) (“If you

can still do your past relevant work, we will find that you are not disabled.”).

IV.     Conclusion

        For the foregoing reasons, the Commissioner’s motion for judgment on the pleadings is

GRANTED. The Clerk of Court is directed to close the motion at Docket Number 11 and to

close this case.

        SO ORDERED.

Dated: May 6, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge

COPY MAILED TO PRO SE PARTY BY CHAMBERS




conflict between the Dictionary [of Occupational Titles] and [the VE’s] testimony,” Lockwood v.
Comm’r of Soc. Sec. Admin., 914 F.3d 87, 92 (2d Cir. 2019) (quoting SSR 00-4p, 2000 WL
1898704, at *2 (Dec. 4, 2000)), and thus “the Court concludes that any conflict between [the
VE’s] testimony and the [Dictionary of Occupational Titles] does not provide a basis for
remand,” Inoa v. Berryhill, No. 18 Civ. 163, 2019 WL 1407487, at *5 (S.D.N.Y. Mar. 28, 2019).


                                                  9
